Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
 
Status of Claims
2.	Claims 1-43 are cancelled.
3.	Claims 44 is new.
4.	Claims 44 is pending		

Claim Objections

5.	Claim 44 is objected to because of the following informalities: 
In claim 44 cites “[¶0030]” should be omitted

6. 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
9.	In claim 44, the claim cites “first region”, “second region”, “First region is for receipt”, and Second region is for receipt” it is a relative term which renders the claim indefinite.  The terms are not defined by the claim. The specification does recite “region” (Specification: Paragraph [0048], [0051]), the specification does not provide a standard and is unclear what the applicant intend to cover by the recitation, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e. vague).  For compact prosecution, the Examiner will construe “first region and second region” as information entered on the stored value card. The Examiner will construe “First region is for receipt” and “Second region is for receipt” as the receipt of information for entry on the gift card. (Examiner note: The specification uses regions in two different contexts: area, division, or part of a country [0048] and a part of a surface, space or body [0051] and the receipt of customization information is not association with a first and second region, therefore the terms are indefinite) 
10.	In claim 44, the claim cites “first customer customization information” and “second customer customization information” it is a relative term which renders the claim indefinite.  The terms are not defined by the claim. The specification does recite “information for customizing store valued card” (Specification: Paragraph [0013][0017], [0030]), the specification does not provide a standard and is unclear what the applicant intend to cover by the recitation, one of 
11.	Appropriate action is required.

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 44 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 44 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
14.	Therefore, claims 44 is analyzed for U.S.C. 101 as follows:
15.	Claims 44 is directed to a non-transitory computer readable medium. 
16.	In claim 1, and corresponding representative 14, the limitations that define an abstract idea (in bold) are below (claim 1 is shown below for demonstration purposes):
One or more non-transitory computer readable medium storing computer executable instructions that when executed by at least one processor is operable to perform at least the following steps:
 providing a stored value card design and distribution portal for use by both a plurality of merchants and a plurality of customers desiring to purchase a stored value card; 
providing, at the stored value card design and distribution portal and to the merchant,
access to a repository of electronic stored value card templates for selection and design by the merchant of a plurality of merchant-branded stored value cards; 
receiving, at the stored value card design and distribution portal and from the merchant, a selection of a plurality of templates from the repository of electronic stored value card templates, 
wherein the selected plurality of templates respectively corresponds to the plurality of merchant-branded stored value cards; 
presenting, at the stored value card design and distribution portal and to the merchant, a plurality of merchant customization features from which the merchant may customize one or more of the plurality of merchant-branded stored value cards; 
receiving, at the stored value card design and distribution portal and from the merchant, selection of at least one merchant customization feature for customizing the selected plurality of templates respectively corresponding to the plurality of merchant-branded stored value cards;
wherein the at least one merchant customization feature is accessible at the stored value card design and distribution portal and comprises a pre-recorded audio file, a pre-recorded image file, or a pre-recorded video file [¶0030]; 
providing, at the stored value card design and distribution portal and to at least one customer, a listing of at least one of the plurality of merchant-branded stored value cards for the merchant; 
receiving, from the at least one customer, a selection of at least one of the plurality of merchant-branded stored value cards for purchase by the at least one customer; 
presenting, to the at least one customer, a customer customization selection for customizing the selected merchant-branded stored value card; 
receiving, from the at least one customer, the customer customization selection, 
wherein the customer customization selection includes selection of first customer customization information and second customer customization information, 
wherein the first customer customization information and the second customer customization information are both provided by the customer, wherein the first customer customization information is associated with a first region of the selected merchant-branded stored value card, 
wherein the second customer customization information is associated with a second region of the selected merchant-branded stored value card, 
wherein the first region is for receipt of first customer customization information comprising either a video or a photograph, 
wherein the second region is for receipt of second customer customization information comprising alphanumeric text; and 
generating, for display at a display viewable by the customer, the customized merchant- branded stored value card including both the first and second customer customization information.
17.	In claim 44 are steps for receiving, providing, presenting, generating, and associating a store valued card for processing a payment transaction to generate a customized store value card design. The above steps are providing for processing a transaction based on stored, customized information and financial data are concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) 
18.	Independent claim 44 recites additional components of “non-transitory computer readable medium”, “processor” and “repository” the additional elements of “stored value card design and distribution portal”
19.	The additional elements and additional components are no more than generally applying the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “processor” and “repository” do not take the claim limitation out of the abstract idea (i.e., a general means of using a generic processor to access, receive, and store information in a repository)). The recitations of the selected plurality of templates respectively corresponds to the plurality of merchant-branded stored value cards,  selection of at least one merchant customization feature for customizing the selected plurality of templates respectively corresponding to the plurality of merchant-branded stored value cards, wherein the first customer customization information is associated with a first region of the selected merchant-branded stored value card, and wherein the second customer customization information is associated with a second region of the selected merchant-branded stored value card, performs the comparison (i.e. associating and corresponding) step of the selected stored value card template with the customization information. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The limitations of wherein the first region is for receipt of first customer customization information comprising either a video or a photograph, wherein the second region is for receipt of second customer customization information comprising alphanumeric text, and generating, for display at a display viewable by the customer, providing a stored value card design and distribution portal for use by both a plurality of merchants and a plurality of customers desiring to purchase a stored value card, and the customized merchant- branded stored value card including both the first and second customer customization information. The additional components and additional elements are no more than generally linking the use of the judicial exception to a particular technological for field of use. 
20.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
Non-transitory computer storage media further may include volatile, nonvolatile, removable, and/or non-removable media implemented in a method or technology for the storage (and retrieval) of information, such as computer/machine- readable/executable instructions, data and data structures, engines, program modules, and/or other data. Communication media may, for example, embody computer/machine- readable/executable, data structures, program modules, algorithms, and/or other data. The communication media may also include an information delivery technology. (Specification: Paragraph [0059})
Additionally, since the portal 100 is managed by a separate and distinct entity, a common, centralized repository (e.g., the data source) may be used that is more easily maintained than one in which stored value card information is spread over numerous disparate repositories.(Specification: Paragraph [0016])
Some of the elements of a general purpose computer system 200 are shown in Figure 2 wherein a processor 202 is shown having an input/output (I/O) section 204, a central processing unit (CPU) 206, and a memory section 208. There may be one or more processors 202, such that the processor 202 of the computer system 200 comprises a single central-processing unit 206, or a plurality of processing units, commonly referred to as a parallel processing environment (Specification: Paragraph [0058])
21.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
22.	Finally, taken together, the additional elements and no additional components of claim 1, corresponding representative claims 44, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 44 is directed to an abstract idea without significantly more.
23.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 44 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter
	


Claim Rejections - 35 USC § 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
25.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Issacson et. al (US Patent Application Publication No.: 2015/0339645; hereafter known as Isaacson) in view of Wilen et. al (US Patent Application Publication No.: 2014/0081769; hereafter known as Wilen)
27.	In claim 44: Issacson discloses,
One or more non-transitory computer readable medium storing computer executable instructions that when executed by at least one processor is operable to perform at least the following steps (i.e., The storage device can include software modules for controlling the processor The drives and the associated computer readable storage media provide nonvolatile storage of computer readable instructions, data structures, program modules and other data for the computing device. In one aspect, a hardware module that performs a particular function includes the software component stored in a non-transitory computer-readable medium in connection with the necessary hardware components, such as the processor, and display to carry out the function) (Issacson: Paragraph [0066])
 providing a stored value card design and distribution portal for use by both a plurality of merchants and a plurality of customers desiring to purchase a stored value card; (i.e., gift card management portals of  management interfaces for virtual gift cards for purchase such merchant generated gift cards) (Issacson: Paragraph [0145], [0147], [0153],[0155])
providing, at the stored value card design and distribution portal and to the merchant, (i.e., gift card management portals of  management interfaces for virtual gift cards such merchant generated gift cards) (Issacson: Paragraph [0145], [0147], [0153],[0155],[0156])
access to a repository of electronic stored value card templates for selection and design by the merchant of a plurality of merchant-branded stored value cards;  (i.e., users can access this information via a virtual gift card management portal including a custom menu, as a value-added service, the system can, as part of the interaction understand various mechanisms for confirming and authorizing the transfer of funds for fulfillment of the trigger, the system can activate the virtual gift card and/or send a notification to the giver and/or recipient that the virtual gift card is active) (Issacson: Paragraph [0081], [0124],[0147],[0149])
wherein the selected plurality of templates respectively corresponds to the plurality of merchant-branded stored value cards; (i.e.,  the system receives a selection from the giver of one or more recipients of a virtual gift card ) (Issacson: Paragraph [0141], [0196]) 
receiving, from the at least one customer, a selection of at least one of the plurality of merchant-branded stored value cards for purchase by the at least one customer; (i.e., users can access this information via a virtual gift card management portal including a custom menu, as a value-added service, the system can, as part of the interaction understand various mechanisms for confirming and authorizing the transfer of funds for fulfillment of the trigger, the system can activate the virtual gift card and/or send a notification to the giver and/or recipient that the virtual gift card is active) (Issacson: Paragraph [0081], [0124],[0147],[0149])
presenting, to the at least one customer, a customer customization selection for customizing the selected merchant-branded stored value card; (i.e., users can access this information via a virtual gift card management portal including a custom menu, as a value-added service, the system can, as part of the interaction understand various mechanisms for confirming and authorizing the transfer of funds for fulfillment of the trigger, the system can activate the virtual gift card and/or send a notification to the giver and/or recipient that the virtual gift card is active the control engine 456 can display automatically and/or manually generated gift cards) (Issacson: Paragraph [0081], [0124],[0128], [0147],[0149])
Issacson does not disclose,
receiving, at the stored value card design and distribution portal and from the merchant, a selection of a plurality of templates from the repository of electronic stored value card templates,  
presenting, at the stored value card design and distribution portal and to the merchant, a plurality of merchant customization features from which the merchant may customize one or more of the plurality of merchant-branded stored value cards;  
receiving, at the stored value card design and distribution portal and from the merchant, selection of at least one merchant customization feature for customizing the selected plurality of templates respectively corresponding to the plurality of merchant-branded stored value cards;
wherein the at least one merchant customization feature is accessible at the stored value card design and distribution portal and comprises a pre-recorded audio file, a pre-recorded image file, or a pre-recorded video file [¶0030]; 
providing, at the stored value card design and distribution portal and to at least one customer, a listing of at least one of the plurality of merchant-branded stored value cards for the merchant; 
receiving, from the at least one customer, the customer customization selection, 
wherein the customer customization selection includes selection of first customer customization information and second customer customization information, wherein the first customer customization information and the second customer customization information are both provided by the customer, wherein the first customer customization information is associated with a first region of the selected merchant-branded stored value card, wherein the first customer customization information and the second customer customization information are both provided by the customer, wherein the first customer customization information is associated with a first region of the selected merchant-branded stored value card, 
wherein the second customer customization information is associated with a second region of the selected merchant-branded stored value card, 
wherein the first region is for receipt of first customer customization information comprising either a video or a photograph, 
wherein the second region is for receipt of second customer customization information comprising alphanumeric text; and 
generating, for display at a display viewable by the customer, the customized merchant- branded stored value card including both the first and second customer customization information.

However Wilen discloses,
receiving, at the stored value card design and distribution portal and from the merchant, a selection of a plurality of templates from the repository of electronic stored value card templates,  (i.e., gift representation that visually represents a gift item selected by the gift giver for the gift recipient. The gift card may be custom designed for or by the gift giver or may be selected by the gift giver from among one or more templates provided by the card issuer include a data storage device, which serves to store information submitted ) (Wilen: Paragraph [0010], [0085], [0090])
presenting, at the stored value card design and distribution portal and to the merchant, a plurality of merchant customization features from which the merchant may customize one or more of the plurality of merchant-branded stored value cards;  (i.e., . The gift card system is highly customizable including the gift card may be custom designed for or by the gift giver or may be selected by the gift giver from among one or more templates provided by the card issuer) (Wilen: Paragraph [0010],[0012])
receiving, at the stored value card design and distribution portal and from the merchant, selection of at least one merchant customization feature for customizing the selected plurality of templates respectively corresponding to the plurality of merchant-branded stored value cards; (i.e., The gift card may be custom designed for or by the gift giver or may be selected by the gift giver from among one or more templates provided by the card issuer and may include a backend interface accessible by a virtual store or merchant. The backend interface may permit the virtual store or merchant to define products, gift cards, promotions, or other items that can be offered to gift givers and/or gift recipients.) (Wilen: Paragraph [0086],[0094])
wherein the at least one merchant customization feature is accessible at the stored value card design and distribution portal and comprises a pre-recorded audio file, a pre-recorded image file, or a pre-recorded video file [¶0030]; (i.e., the gift representation can be displayed as an electronic image, video, or text on a website or in an e-mail permitting customization of the gift card) (Wilen: Paragraph [0088],[0090])
providing, at the stored value card design and distribution portal and to at least one customer, a listing of at least one of the plurality of merchant-branded stored value cards for the merchant; (i.e., the gift card system can include gift representations can be displayed as part of a list or other collection of gift representations) (Wilen: Paragraph [0087])
receiving, from the at least one customer, the customer customization selection, (i.e., gift card system is highly customizable by the user or gift giver so that the gift giver can personally control the entire gift-giving process including selection of a gift item personalization of a virtual gift card the gift recipient receives the gift card, the recipient has several options that can include redeeming the gift card for the gift item selected by the gift giver) (Wilen: Paragraph [0012], [0161])
wherein the customer customization selection includes selection of first customer customization information and second customer customization information, wherein the first customer customization information and the second customer customization information are both provided by the customer, wherein the first customer customization information is associated with a first region of the selected merchant-branded stored value card, (i.e., the gift card being customizable by printing, imprinting, or electronic means by the gift giver customizable by printing, imprinting, or electronic means by the gift giver including can be displayed as an electronic image, video, or text on a website or in an e-mail including may also include a gift representation that visually represents a gift item selected by the gift giver for the gift recipient. The gift card may be custom designed for or by the gift giver) (Wilen: Paragraph [0010], [0054], [0057], [0088])
wherein the first customer customization information and the second customer customization information are both provided by the customer, wherein the first customer customization information is associated with a first region of the selected merchant-branded stored value card, (i.e., the gift card being customizable by printing, imprinting, or electronic means by the gift giver customizable by printing, imprinting, or electronic means by the gift giver including can be displayed as an electronic image, video, or text on a website or in an e-mail including may also include a gift representation that visually represents a gift item selected by the gift giver for the gift recipient. The gift card may be custom designed for or by the gift giver) (Wilen: Paragraph [0010], [0054], [0057], [0088])
wherein the second customer customization information is associated with a second region of the selected merchant-branded stored value card, (i.e., the gift card being customizable by printing, imprinting, or electronic means by the gift giver customizable by printing, imprinting, or electronic means by the gift giver including can be displayed as an electronic image, video, or text on a website or in an e-mail) (Wilen: Paragraph [0054], [0057], [0088])
wherein the first region is for receipt of first customer customization information comprising either a video or a photograph, (i.e., the gift card being customizable by printing, imprinting, or electronic means by the gift giver customizable by printing, imprinting, or electronic means by the gift giver including can be displayed as an electronic image, video, or text on a website or in an e-mail) (Wilen: Paragraph [0054], [0057],[0088])
wherein the second region is for receipt of second customer customization information comprising alphanumeric text; and (i.e., the gift card being customizable by printing, imprinting, or electronic means by the gift giver customizable by printing, imprinting, or electronic means by the gift giver including can be displayed as an electronic image, video, or text on a website or in an e-mail) (Wilen: Paragraph [0054], [0057],[0088])
generating, for display at a display viewable by the customer, the customized merchant- branded stored value card including both the first and second customer customization information.(i.e., the gift card system also includes means for the gift giver to deliver the gift card to the recipient which the gift card can be inserted, an integrated gift card-envelope combination, or an email or other electronic or digital delivery means that can be viewed on a display monitor and/or printed by a printer connected to a computer) (Wilen: Paragraph [0088],[0119])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Issacson and Wilen so that the stored value card design and distribution portal can include secure store valued cards that offer maximum customization for the merchant and the customer. A need exists for an interactive gifting and advertising method that uses secure customizable gift cards that entertain the gift giver and gift recipient and which can be used for data mining purposes to collect personal identifying information that can be related to each specific consumer's shopping and advertisement browsing habits (Wilen: Paragraph [0008]) The gift card system is highly customizable by the user or gift giver so that the gift giver can personally control the entire gift-giving process, including, without limitation, selection of a gift item that can be merchandise, a service, or money, personalization of a real physical or virtual gift card, and timing of delivery of the gift card to the gift recipient (Wilen: Paragraph [0012])

Response to Amendment
28.	With respect to the Claim Interpretation rejections of claims 24 and 39, Applicant's remarks & amendments where the rejected subject matter were cancelled.  The Applicants amendments have been fully considered and are persuasive, are withdrawn. 
29.	With respect to the U.S.C 112b rejections of claims 24-43, Applicant's remarks & amendments where the rejected subject matter were cancelled.  The Applicants amendments have been fully considered and are persuasive, are withdrawn. 
30. 	With respect to the U.S.C 101 rejections of claim 44, Applicant's arguments and remarks are moot.  The U.S.C 101 rejections have been updated with the new claim and amendments. 
31. 	With respect to the U.S.C 102 rejections of claim 44, Applicant's arguments and remarks are moot.  The U.S.C 103 rejections have been updated with the new claim and amendments.

Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693